Quinn, J.
This wrongful death action based on alleged negligence and nuisance was disposed of in the trial court by summary judgment, GCR 1963, 117.2(1), in favor of defendant. Plaintiff appeals.
Accepting the well-pleaded facts to be true, does the complaint state a claim upon which relief can be granted?
The pertinent facts alleged are:
1. As part of its urban renewal program, defendant owned a vacant house located at 4736 Lincoln, Detroit. On or about May 1, 1975, the body of plaintiffs decedent was found therein dead of strangulation. (Plaintiffs conclusions that her decedent was taken there against her will and strangled to death are not accepted as facts.)
2. Defendant knew, or should have known, that wrongdoers were in the habit of entering the house and performing unlawful acts therein.
3. That entrances to the house were not locked and the windows were not boarded up. Inspection of the premises was not made.
Thereafter, certain duties allegedly owed by defendant to the general public and to plaintiffs decedent with reference to the vacant house are stated. However, _ the complaint does not allege ultimate facts showing the relationship out of which arose the duty of defendant to exercise appropriate care with reference to the rights of plaintiffs decedent, nor the negligent act of omission or commission for which defendant is responsible, that proximately caused the death. Such allegations are essential to state a claim upon which relief can be granted, Gonzalez v Pensacola, 65 Fla 241; 61 So 503 (1913).
Affirmed without costs.